[Cite as State v. Rigsby, 2017-Ohio-329.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




STATE OF OHIO,                                    :
                                                        CASE NO. CA2016-06-121
        Plaintiff-Appellee,                       :
                                                                OPINION
                                                  :              1/30/2017
    - vs –
                                                  :

JESSICA RIGSBY,                                   :

        Defendant-Appellant.                      :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2016-02-0160



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Scott N. Blauvelt, 315 S. Monument, Hamilton, Ohio 45011, for defendant-appellant



        S. POWELL, P.J.

        {¶ 1} Defendant-appellant, Jessica Rigsby, appeals from the sentence she received

in the Butler County Court of Common Pleas after she pled guilty to trafficking in heroin. For

the reasons outlined below, we reverse and remand for further proceedings.

        {¶ 2} On March 23, 2016, the Butler County Grand Jury returned an indictment

charging Rigsby with two counts of trafficking in heroin in violation of R.C. 2925.03(A)(1),

both fifth-degree felonies. After entering into a plea agreement, on May 5, 2016, Rigsby pled
                                                                         Butler CA2016-06-121

guilty to one count of trafficking in heroin in exchange for the other count being dismissed by

the state.

       {¶ 3} On June 16, 2016, the trial court held a sentencing hearing and sentenced

Rigsby to one year in prison and suspended her driver's license for a period of six months.

The trial court also advised Rigsby that she would be subject to an optional three-year term

of postrelease control. Although explicitly stating Rigsby was not subject to any fines, the trial

court was silent as to whether court costs would be imposed.

       {¶ 4} On June 21, 2016, the trial court issued its judgment entry of conviction and,

within its entry, ordered Rigsby to pay court costs. Rigsby now appeals, raising one

assignment of error arguing the trial court erred by imposing court costs in its sentencing

entry when it failed to notify her that it was imposing costs during her sentencing hearing.

The state concedes, and we agree, that the trial court failed to inform Rigsby at her

sentencing hearing that it was imposing court costs.

       {¶ 5} In State v. Joseph, 125 Ohio St. 3d 76, 2010-Ohio-954, the Ohio Supreme Court

held that a trial court errs by imposing court costs in its sentencing entry when it failed to

impose those costs in open court at the defendant's sentencing hearing. Id. at ¶ 22. When

such an error occurs, the remedy is to remand for the limited purpose to allow the defendant

to move the trial court for a waiver of payment of court costs. Id. at ¶ 22-23.

       {¶ 6} Upon review of the transcript, it is clear that the trial court did not impose court

costs during the sentence hearing. As a result, as the Ohio Supreme Court stated in Joseph,

Rigsby suffered harm in that she was denied the opportunity to claim indigency and seek a

waiver of those costs before the trial court. Id; see, e.g., State v. Howard, 12th Dist. Butler

No. CA2014-04-091, ¶ 9; State v. Simmonds, 12th Dist. Clermont No. CA2011-05-038, 2012-

Ohio-1479, ¶ 37. Therefore, Rigsby's single assignment of error is sustained and her

sentence is reversed and remanded for the limited purpose of imposing court costs in
                                               -2-
                                                              Butler CA2016-06-121

accordance with the Ohio Supreme Court's holding in Joseph.

      {¶ 7} Judgment reversed and remanded for further proceedings.


      RINGLAND and M. POWELL, JJ., concur.




                                         -3-